      Case 3:20-cv-00073-TSL-RHW Document 10 Filed 03/03/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

LINDSAY CASPERSON                                                                     PLAINTIFF

VS.                                            CIVIL ACTION NO. 3:20-cv-00073-TSL-RHW

MISSISSIPPI FAIR COMMISSION;
NORTH AMERICAN MIDWAY ENTERTAINMENT, LLC;
AND JOHN and JANE DOE 1-10;                                                       DEFENDANTS


            AGREED JUDGMENT OF DISMISSAL AS TO CERTAIN CLAIMS
               AND ORDER OF REMAND AS TO REMAINING CLAIMS

       This matter came before the Court on the agreed motion ore tenus of the plaintiff and the

defendants, Mississippi Fair Commission and North American Midway Entertainment, LLC, for

an Agreed Judgment of Dismissal as to certain claims and remand of remaining claims to state

court, and the Court having considered the matter, finds that the request is well-taken and should

be granted. The parties have agreed to the remand of this action conditioned on dismissal of

certain claims and certain stipulations set forth herein, and as such, the Court hereby orders and

adjudges as follows:

       1.       The plaintiff hereby stipulates that she will not seek to recover as a judgment

against the defendants in state court any amount in excess of $74,999.00, exclusive of interest

and costs.

       2.      All claims by the plaintiff in this action against the defendants, Mississippi Fair

Commission and North American Midway Entertainment, LLC, for damages exceeding

$74,999.00, exclusive of interest and costs, are hereby dismissed with prejudice.

       3.      This Court retains jurisdiction to enforce the terms of this Judgment.
      Case 3:20-cv-00073-TSL-RHW Document 10 Filed 03/03/20 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that in accordance with the above,

the plaintiff’s claims against the defendants, Mississippi Fair Commission and North American

Midway Entertainment, LLC, for damages in excess of $74,999.00, exclusive of interest and

costs, are hereby dismissed with prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that the plaintiff’s remaining claims for

damages up to $74,999.00, exclusive of interest and costs, are hereby remanded to the Circuit

Court of the First Judicial District of Hinds County, Mississippi.

       SO ORDERED AND ADJUDGED this the 3rd day of March, 2020.

                                              /s/Tom S. Lee__________________________
                                              U. S. DISTRICT COURT JUDGE

STIPULATED AND AGREED TO BY:

 _/s/ Raynetra Gustavis________________              _/s/ Rebecca B. Cowan_______________
 Raynetra Gustavis (MSB No. 105344)                  Rebecca B. Cowan (MSB #7735)
 Chhabra & Gibbs, P.A.                               CURRIE JOHNSON & MYERS, P.A.
 120 N. Congress Street, Suite 200                   1044 River Oaks Drive
 Jackson, MS 39201                                   P. 0. Box 750
 Telephone: (601) 948-8005                           Jackson, MS 39205-0750
 Facsimile: (601) 948-8010                           Telephone: (601) 969-1010
 ATTORNEY FOR PLAINTIFF                              Fax: (601) 969-5120
                                                     ATTORNEY FOR DEFENDANTS




                                                 2
